Cangemi v Kissane (2020 NY Slip Op 03303)





Cangemi v Kissane


2020 NY Slip Op 03303


Decided on June 12, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 12, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, WINSLOW, BANNISTER, AND DEJOSEPH, JJ.


216 CA 19-01225

[*1]THERESA CANGEMI, INDIVIDUALLY AND AS TRUSTEE OF THE THERESA CANGEMI REVOCABLE LIVING TRUST, PLAINTIFF-APPELLANT,
vTIMOTHY E. KISSANE, DEFENDANT-RESPONDENT. 


COSTELLO, COONEY & FEARON, PLLC, CAMILLUS (JAMES J. GASCON OF COUNSEL), FOR PLAINTIFF-APPELLANT.
HARRIS & PANELS, SYRACUSE (MICHAEL W. HARRIS OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered January 10, 2019. The order denied the motion of plaintiff for a preliminary injunction and temporary restraining order against defendant. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 17 and 20, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: June 12, 2020
Mark W. Bennett
Clerk of the Court